Citation Nr: 1209722	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  08-33 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to February 19, 2008.

2.  Entitlement to a rating in excess of 70 percent for PTSD, from April 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to April 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision in which the RO, inter alia, denied a rating in excess of 50 percent for PTSD.  In March 2008, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in September 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2008.

The RO assigned a 100 percent temporary total rating (TTR) for PTSD for the period from February 19, 2008 through March 31, 2008, on the basis of hospitalization (as reflected in a March 2008 rating decision), and assigned a 70 percent rating from April 1, 2008.  Inasmuch as a higher rating is available for the Veteran's PTSD both before and after award of a TTR, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has recharacterized the appeal as encompassing both matters set forth on the title page.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In his substantive appeal, the Veteran requested a Board hearing at the RO.  However, in correspondence received in November 2009 the Veteran withdrew his request for a Board hearing.  See 38 C.F.R. § 20.704 (2011).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished. 

2.  Pertinent to the August 2007 claim for increase, and prior to February 19, 2008, the Veteran's psychiatric symptoms primarily included depression, passive suicidal thoughts, nightmares, anger, irritability, poor concentration and focus, social isolation, and difficulty with interpersonal relationships; collectively, these symptoms are indicative of no more than occupational and social impairment with reduced reliability and productivity.

3.  Since April 1, 2008, the Veteran's psychiatric symptoms have primarily included occasional suicidal ideation, depression, occasional hallucinations, some neglect of personal appearance, poor concentration and irritability; collectively, these symptoms are indicative of no more than occupational and social impairment with deficiencies in most areas.

4.  The schedular criteria have been adequate to rate the Veteran's PTSD at all times pertinent to this appeal.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD, prior to February 19, 2008, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126(a), 4.130, Diagnostic Code 9411 (2011).  

2.  The criteria for a rating in excess of 70 percent for PTSD, from April 1, 2008, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126(a), 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.


In this appeal, a September 2007 letter provided notice as to what information and evidence was needed to substantiate the claims for higher rating, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA. This letter also provided the Veteran with information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The February 2008 rating decision reflects the initial adjudication of the claims after issuance of the September 2007 letter.  

Post rating, a June 2008 letter set forth the criteria for higher ratings for a psychiatric disability.  After issuance of the above-described notice, the October 2009 supplemental SOC (SSOC) reflects readjudication of the claims for higher ratings.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect)

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and the reports of VA examinations.  Also of record and considered in connection with the appeal are the various statements submitted by the Veteran and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with either claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture. See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

SSA records reflect that the Veteran has been in receipt of disability benefits since May 1997 with a primary diagnosis of coronary artery disease and secondary diagnosis of affective disorder. 

On VA examination in September 2006, it was noted that the Veteran lived with his mother and brother.  He had not been employed for many years.  Current symptoms included depression, sleep problems, and avoidance of others.  He reported passive suicidal thoughts.  He did not complain of panic attacks or impaired impulse control.  He reported that he occasionally drank alcohol when playing cards with friends, and that he had not used cocaine since 2005.  He denied delusions and hallucinations, and there was no indication of impairment of thoughts processes on examination.  The examiner noted that the Veteran's hygiene was minimal at best.  He denied obsessive or ritualistic behavior.  Speech was normal, but somewhat retarded in volume and pace.  Speech was devoid of irrelevant or illogical content.  The Veteran stated that he had been unemployed since 1997 due to his psychiatric and other physical disabilities, to specifically include his bypass surgery.  A diagnosis of PTSD and GAF score of 48 was assigned.  

A VA outpatient treatment report dated in June 2007 reflects that the Veteran reported problems with anxiety and depression.  On mental status examination, the Veteran was alert, oriented, and well-groomed, with good eye contact.  There was no psychomotor disturbance.  Speech was of normal rate, tone, and volume and thought process was logical and linear.  Memory was intact.  The Veteran described his mood as "bad."  Affect was subdued.  The examiner noted that the Veteran was suicidal, but without plan or intent.  He reported passive death wishes but denied suicidal intent or ideations.   There were no hallucinations or delusion, and judgment and insight were deemed to be fair.  The examiner diagnosed PTSD, major depression, cocaine abuse in partial remission, and alcohol abuse in partial to full remission, and assigned a GAF score of 52.

On VA examination in September 2007, it was noted that the Veteran had not worked since 2002 and resided at home with his mother and one brother.  It was noted that he was divorced.  He had two adult children from this marriage, with whom he saw once or twice a year.  He had two other children to two different mothers with whom he did not have contact.  The Veteran endorsed current symptoms of nightmares about his Vietnam experiences, sleep problems, irritability, and poor appetite.  He indicated that he did attend church regularly and attend gatherings with his friends on occasion.  He acknowledged that he had an extensive history of substance abuse in the past, although he was vague about current substance abuse.  The Veteran admitted that he continued to drink, and the examiner noted his impression that the Veteran was underreporting with respect to the disruption of alcohol on his current level of functioning and that he had limited insight regarding this problem.  It was noted that the Veteran reported a history of poor anger management, and that he had lost many jobs in the past because of his temper.  Reportedly, his anger also affected his personal relationships, and he expressed frustration with his lack of companionship currently and a desire to sustain a long-term relationship.

With respect to current treatment, the Veteran reported that he attended individual mental health counseling once a month, and that he had completed two different Veteran's groups.  He was currently on a waiting list to attend an inpatient PTSD program.  The Veteran reported that he had experienced suicidal ideation, noting that he had called a VA suicide hotline number in the recent past to discuss his suicidal thoughts.

On mental status examination, the Veteran presented as clean, but with mildly disheveled clothing.  His concentration was poor and he seemed distractible.  He was dysphoric, and speech was soft almost to the point of muttering at times.  The examiner noted that the Veteran was able to express himself in a relevant and coherent matter, although he frequently needed to be prompted to provide specific information.  Concentration was poor, and it appeared that overall, the Veteran's cognitive functioning was significantly disrupted.  He displayed difficulties with memory, information processing, concentration, and reasoning.  He also endorsed symptoms of avoidance of crowds.  The examiner diagnosed PTSD and assigned a GAF score of 52. 

In November 2007, the Veteran participated in a three-day evaluation for a future six-week PTSD program in 2008.  He was not suicidal or homicidal at that time.  It was noted that the Veteran's PTSD symptoms were severe and any minimal level of stress to which he was exposed would aggravate his PTSD condition further.  

In connection with the Veteran's participation in a six- week PTSD program in February and March 2008, a GAF score of 35-noted to indicate major impairment in several areas including work, family relations, judgment, thinking, and mood-was assigned.

A VA mental health progress noted dated in July 2008 reflects that the Veteran reported that he enjoyed spending his time gardening and was feeling more comfortable socializing.  He indicated that he wished he could find a stable relationship.  He reported poor sleep, but denied suicidal or homicidal ideation.  The examiner noted that the Veteran appeared anxious and hypervigilant.  On mental status examination, the Veteran was alert and cooperative with good eye contact.  There was no psychomotor disturbance and speech was normal.  Memory was intact and thought process was linear and logical.  Insight and judgment were indicated to be fair.  Diagnoses were PTSD and major depression, and a GAF score of 40 was assigned.

In connection with VA outpatient treatment in September 2008, a GAF score of 52 was assigned.  

On VA examination in February 2009, the Veteran reported that his overall functioning had declined since his last examination in September 2007.   He indicated that he still lived at home with his brother, but that his mother had recently passed away.  He continued to have nightmares and sleep difficulties.  He indicated that he felt that initially had some success with handling his symptoms following the six week treatment program, but now felt that the treatment ended up "opening up a can of worms."  He reported that his nightmares were more vivid, flashbacks were more intense, and his overall withdrawal from social interaction was more severe. He admitted that he had used marijuana in the recent past and that he drank a few beers daily.  

With respect to social activities, the Veteran reported that he spent most of his time watching television, but he had one friend who he occasionally visited.   He stated that he seldom left the house and that he did not interact with others.  The Veteran also described experiencing "hallucinations" in which he saw lights, shadows, and something moving, frequent nightmares, suicidal ideation, and anhedonia.  He indicated that his interactions with others were marked with irritability and anger.   He admitted that many days he did not attend to his personal hygiene or appearance.

The Veteran presented to the examination wearing worn clothing which appeared to be fairly soiled, and he gave the impression of being mildly disheveled.  His affect was dysphoric, and speech was soft and halting.  He had difficulty concentrating on tasks whose solution was not apparent to him.  Concentration and reasoning were poor.  The examiner also noted that at times, the Veteran was fairly evasive and seemed to want to present history in a rather self-promoting matter, emphasizing his problems at one point but then insisting that he is capable of managing benefits and that drug and alcohol abuse should not be considered a significant problem.  He could not perform computational tasks.  The examiner indicated that overall, cognitive functioning remained significantly disrupted, and the Veteran displayed difficulties in information processing, concentration, and reasoning.  

The examiner expressed his opinion that the Veteran's substance abuse was a significant health risk.  The examiner also noted that the Veteran admitted to a very impoverished daily routine, spending most of his time in isolation watching television.  He seldom interacted with others, and when he did so, the interactions went badly due to irritability.  The examiner commented that it did appear that overall functioning had declined from the time of the last examination.  The examiner diagnosed PTSD, and assigned a GAF score of 45. 

A VA treatment report from February 2009 notes that the Veteran was seen after a cocaine relapse.  He presented with worsening symptoms and suicidal ideation without intent or plan.  He endorsed intrusive thoughts, flashbacks, and "seeing shadows."  It was noted that the Veteran had broken windows in order to "defend himself" against the shadows.  The Veteran responded to medication with improvement in mood and nightmares, and absence of suicidal ideation with an ability to formulate alternatives to self-harm.  He was discharged after 9 days with diagnoses of PTSD, depression, and cocaine abuse with recent relapse, and an assigned GAF score of 65.  

III.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R.       § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Historically, in a November 2005 rating decision, the Veteran was granted service connection for PTSD and an initial 30 percent rating was assigned, effective February 28, 2005.  In a June 2006 decision, the RO awarded a 50 percent rating, and granted an earlier effective date for the award of service connection to August 18, 2003.  The Veteran filed the instant claim for increased rating in August 2007.  As noted above, the RO continued a 50 percent rating in the January 2008 rating decision on appeal.  However, in March 2008, the RO assigned a TTR for PTSD for the period from February 19, 2008 through March 31, 2008, on the basis of hospitalization (as reflected in a March 2008 rating decision), and assigned a 70 percent rating from April 1, 2008.

As the RO has already assigned staged ratings for the Veteran's PTSD, the Board will consider the propriety of the rating assigned at each stage, as well as whether any further staged rating of the disability is warranted.

The RO assigned the ratings for the Veteran's PTSD under Diagnostic Code 9411.  However, the criteria for rating psychiatric disabilities other than eating disorders are actually set forth in a general rating formula.  See 38 C.F.R. § 4.130.

Under the formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

At the outset, the Board notes that, in addition to a service-connected PTSD, discussed below, the medical evidence reflects other psychiatric diagnoses.  Where it is not possible to distinguish the effects of non-service-connected conditions from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As there is no indication here that it is possible to distinguish the symptoms from the Veteran's various psychiatric disorders, the Board has considered all of his psychiatric symptoms in evaluating his service-connected PTSD.

Also, it is noted that, in evaluating the disability under consideration, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A.  Period Prior to February 19, 2008

Considering the pertinent evidence in light of the governing legal authority, the Board finds that a rating in excess of 50 percent for the Veteran's PTSD is not warranted at any point prior to February 19, 2008.  

The aforementioned medical evidence reflects that, prior to the Veteran's admission for PTSD inpatient treatment in February 2008, the Veteran's psychiatric symptoms primarily included depression, nightmares, anger, irritability, poor concentration and focus, and difficulty with interpersonal relationships, which have resulted in no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

At no point during the period prior to February 19, 2008, did the Veteran's PTSD meet the criteria for at least the next higher, 70 percent rating.  As noted above, under the General Rating Formula, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  However, the objective medical evidence does not show such symptoms as near continuous panic attacks, illogical speech, and depression to the level that it affected his ability to function independently or spatial disorientation or obsessional rituals that are characteristic of the 70 percent rating.

Rather, the medical evidence of record from this period indicates that the Veteran lived with his mother and brother, went to church, and occasionally socialized with friends.  Thus, the Veteran was able to maintain social and family relationships.  While the Veteran had long since stopped working, he indicated that this was due in large part to his physical disabilities, including heart disease.

The Board acknowledges that the medical evidence from this period reflects that the Veteran's appearance was somewhat unkempt and disheveled and that he experienced suicidal ideation.  However, the evidence does not reflect neglect of appearance and hygiene or suicidal ideation to the level contemplated in the 70 percent rating.  Rather, while suicidal ideation was endorsed, the Veteran indicated that these thoughts were passive, and that he had no intent or plan.  While the Veteran's hygiene was described as "minimal" on examination in September 2006, he was noted to be well-groomed on VA outpatient treatment in June 2007 and clean and only mildly disheveled on examination in September 2007.

The Board further finds that none of the GAF scores assigned prior to February 19, 2008 provides a basis for assigning a higher rating.  As indicated, the Veteran was assigned the following scores during this period:  48 on VA examination in September 2006, 52 on VA outpatient treatment in June 2007, and 52 on VA examination in September 2007. 

As noted above, according to DSM-IV, scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Under the DSM-IV, GAF scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  The Board finds that GAF scores of 52, reflecting moderate symptoms, are consistent with the currently assigned 50 percent rating.

The Board acknowledges that the score of 48 on VA examination in September 2006, reflecting serious symptomatology, could be considered suggestive of a higher rating.  However, Board notes that the examiner did not substantiate the assignment of that score.  The examination report does not reflect serious social or occupational impairment due to PTSD alone, or the severity of symptoms identified by the DSM-IV as indicative of such a score, and such symptoms are not otherwise reflected during the time frame in question. 

Under the circumstances of this case, the Board finds that, for the period prior to February 19, 2008, the Veteran's PTSD has more nearly approximated the criteria for the 50 percent rather than 70 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 70 percent, rating are not met, it follows that the criteria for an even higher rating (100 percent) likewise are not met.

B.  Period from April 1, 2008

Considering the pertinent evidence in light of the governing legal authority, the Board finds that a rating in excess of 70 percent for the Veteran's PTSD is not warranted at any point from April 1, 2008.  

The above-cited evidence reflects that the Veteran's PTSD has been manifested by nightmares, some irritation and anger, some visual hallucinations, lack of focus and concentration, suicidal ideation, a severe level of diminished interest or participation in significant activities, social isolation and neglect of hygiene and grooming.  Severe social and occupational impairment has been assessed.  In other words, the evidence demonstrates symptoms indicative of occupational and social impairment with deficiencies in most areas.  This is a level of occupational and social impairment no greater than what is contemplated in the currently assigned in a 70 percent disability rating for this period.

At no point since April 1, 2008 has the Veteran's overall PTSD symptomatology met the criteria for a rating in excess of 70 percent.  In this regard, the medical evidence does not show the Veteran to have gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name; or other symptoms that are characteristic of a 100 percent rating.  Rather, the Veteran was described as alert and fully oriented, showing appropriate behavior, generally having no indications of psychotic hallucinations or delusions, and having no impairment in sense of perception, no psychosis or psychotic phenomena, ability to maintain hygiene at least at a minimum level-albeit not well, and the ability to perform activities of daily living.

The Board further finds that the GAF score assigned on examination, alone, does not provide a basis for assigning the maximum, 100 percent rating for PTSD for this period.  As indicated, the Veteran was assigned a GAF score of 35 on VA inpatient PTSD treatment in March 2008, 52 on VA outpatient treatment in September 2008, 45 on VA examination in February 2009, and 65 on VA outpatient treatment in February 2009.  According to DSM-IV, a GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  As noted above, GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

In this case, the GAF score of 65 clearly reflects even less impairment than that contemplated in the current 70 percent rating; hence, this score provides no basis for a higher rating for this period.  Moreover, the GAF scores of 45 and 52, reflecting serious symptomatology, appear to suggest a level of impairment consistent with that contemplated in the 70 percent rating.

The Board acknowledges that the lowest GAF score of 35 may, conceivably, suggest more significant impairment than what is contemplated in the assigned 70 percent rating assigned.  However, the Board notes the symptoms shown, as noted above, simply are not among those identified in the DSM-IV as the basis for such a score.  There is no evidence of symptoms of considerable influence by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas, or comparable symptoms.  The Board also points out that this score also appear to be associated with admission for treatment for a six week inpatient program for PTSD, and was greatly improved upon discharge.

Under the circumstances of this case, the Board finds that, for the period beginning April 1, 2008 following the Veteran's hospitalization and TTR, the Veteran's PTSD has more nearly approximated the criteria for the 70 percent rather than 100 percent rating.  See 38 C.F.R. § 4.7.  

C.  Both Periods

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to this appeal has the Veteran's PTSD been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited in the September 2008 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1) (2011); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 
(2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.   § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration at all relevant periods.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that there is no basis for additional staged rating of the Veteran's PTSD, pursuant to Hart, and that higher ratings for the period prior to February 19, 2008, and from April 1, 2008, must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for either period, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56.


ORDER

A rating in excess of 50 percent for PTSD prior to February 19, 2008, is denied.

A rating in excess of 70 percent for PTSD, from April 1, 2008, is denied.



____________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


